Citation Nr: 0004487	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder, as a result of Agent Orange exposure

2.  Entitlement to service connection for a skin disorder, as 
a result of Agent Orange exposure.  

3.  Entitlement to an increased rating for acromioclavicular 
dislocation of the left shoulder, rated 20 percent disabling.  

4.  Whether there was clear and unmistakable error (CUE) in 
the July 1973 rating action awarding a 10 percent rating for 
the left shoulder disorder.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

The case was previously before the Board of Veterans' Appeals 
(Board) in March 1999, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
the veteran to be scheduled for a Travel Board hearing.  In 
April 1999, the veteran wrote the RO and indicated that he no 
longer desired a hearing with either the RO or a Travel 
Board.  Rather, he asked that the RO or Board continue 
processing his claim.  Accordingly, the veteran's claim is 
once more before the Board for action.  


FINDINGS OF FACT

1.  The veteran's lymph node disorder or skin disorder, first 
shown many years after service, may not be presumed under the 
law to be the result of Agent Orange exposure, and the 
veteran has not presented any medical evidence demonstrating 
a nexus between these disorder and the incidents of service.  

2.  The veteran can raise his arm to more than 25 degrees to 
the side, and no fibrous union of the humerus is shown.  

3.  On VA rating action in July 1973, the regulatory and 
statutory provisions with regard to the veteran's left 
shoulder disorder were incorrectly applied, in that the 
evidence of record, particularly the report of a VA 
compensation examination, clearly showed that dislocation of 
the shoulder was present.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
a lymph node disorder or a skin disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999)

2.  The criteria for a rating in excess of 20 percent for 
acromioclavicular dislocation of the left shoulder are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45,  4.71a, Codes 5201, 5202, and 5203 (1999). 

3.  The July 1973 rating action which assigned a 10 percent 
evaluation for  left shoulder dislocation, was clearly and 
unmistakably erroneous, and a 20 percent rating should have 
been granted.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§ 3.105 (a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a lymph node disorder and a skin 
disorder, 
as a result of Agent Orange exposure

The evidence does not demonstrate that a lymph node disorder 
or skin disorder were present during service, and it is not 
otherwise contended.  In the veteran's case, the Board has 
reviewed the evidence of record and has found medical 
evidence that the claimed conditions currently exist.  On 
Agent Orange registry examination in January 1995, 
examination of the head and neck showed no adenopathy, 
although there was one gland at the lower left neck.  Also 
noted was hyperpigmentation under both arms and keratosis.  
On dermatological consultation, there were small flesh 
colored papules in the inguinal area, along with a thick, 
rubbery elongated plaque in the mid sternum.  

In claims for service connection for disabilities based on 
Agent Orange exposure, the Board notes that under the 
provisions of 38 C.F.R. § 3.309 (e), certain diseases may be 
presumed to have been incurred in service if the veteran was 
exposed to Agent Orange.  However, a review of these 
provisions does not indicate that either a lymph node 
disorder nor a skin disorder marked by hyperpigmentation, 
keratosis or plaques are among the enumerated disorders.  
While chloracne is listed among the disorders in 38 C.F.R. 
§ 3.309 (e), there is no indication that the veteran has been 
diagnosed with this disability or manifested any pertinent 
symptomatology.  Hence, service connection under these 
provisions is not appropriate.  

Service connection may nevertheless be granted for lymph node 
disorder or a skin disorder as a result of Agent Orange on a 
direct basis.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  The veteran must first demonstrate that he has 
presented a well grounded claim.  In order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and evidence of a nexus between the inservice 
disease or injury and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the veteran's claim is based on his contention that the 
disorders at issue are the result of Agent Orange exposure.  
However, on multiple reports of examination and treatment, no 
such conclusion was reached.  The veteran has not presented 
any medical evidence supporting such a claim.  Rather, he has 
only submitted his own, uncorroborated contentions in this 
regard.  As the veteran is not a medical professional, his 
statements, standing alone, cannot render a claim well 
grounded.  See Grottveit and Espiritu  In the absence of a 
well grounded claim for a lymph node disorder or a skin 
disorder based on Agent Orange exposure, the veteran's appeal 
on this basis must be denied.


Increased rating for a left shoulder disorder

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As the veteran is right handed, his left arm is the minor 
arm.  Impairment of the clavicle or scapula warrants a 20 
percent evaluation when there is dislocation of the minor 
extremity side or nonunion with loose movement.  Without 
loose movement or with malunion, a 10 percent evaluation is 
appropriate.  38 C.F.R. Part 4, Code 5203 (1999).  Since a 20 
percent evaluation is already assigned, there is no higher 
schedular evaluation available under this code.  

The 20 percent rating currently in effect is warranted when 
range of motion of the arm is limited to midway between the 
side and shoulder level, or recurrent dislocation of the 
humerus at the scapulohumeral joint.  For a 30 percent rating 
to be appropriate, motion must be limited to 25 degrees from 
the side.  A 40 percent rating is appropriate when there is 
fibrous union of the humerus.  38 C.F.R. § 4.71a, Part 4, 
Codes 5201 and 5202 (1999).  

A review of the findings on examination and treatment do not 
show symptomatology of sufficient severity to warrant a 
rating in excess of 20 percent.  On VA examination in July 
1995, the veteran retained full range of motion in all 
directions in the left shoulder.  No muscle atrophy was 
noted, and there was no evidence on X-ray of a gross bone 
erosion or destruction, with no unusual perosseous soft 
tissue calcification.  While there was limitation of motion 
in the left shoulder when the veteran was examined for 
compensation purposes by the VA in January 1998, forward 
flexion and abduction was possible to 65 degrees.  While X-
ray films showed probable ligamentous laxity on the left 
acromioclavicular joint, no symptomatology consistent with an 
increased rating under Diagnostic Code 5202 was present.  
This symptomatology was consistent with that noted on 
outpatient treatment.  When the veteran was seen in January 
1996, subsequent to an injection earlier that month, forward 
flexion was possible to 170 degrees, with abduction to 160 
degrees.  On a physical therapy note in September 1995, range 
of motion in the left shoulder was within normal limits, and 
there were no abnormalities noted on gross muscle test.  The 
Board therefore concludes that an increased rating on a 
schedular basis for the left shoulder disorder is not 
appropriate.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
left shoulder disorder is rated under the provisions of 
Diagnostic Code 5201, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

A review of the findings on examination does not show that 
the disability is of sufficient severity to warrant an 
increased rating under these provisions.  On the most recent 
examination, except for the limitation of motion and a bump 
on the acromioclavicular joint region, the left shoulder was 
normal.  This was consistent with the results on outpatient 
treatment noted above.  On the September 1995 there was no 
laxity in the left shoulder, and it was noted that the 
veteran worked in a job which required overhead lifting.  
When treated in January 1996, after the injections, there was 
some relief in terms of strength, and pain was only reported 
on full flexion.  On an August 1996 note, it was reported 
that the veteran had good pain relief on injections.  While 
the Board considered the statement provided from his 
physicians in October 1996 that he had not responded well to 
injections, the overall symptomatology noted on examination 
and treatment do not support a rating in excess of 20 percent 
under the provisions of 38 C.F.R. §§ 4.40 or 4.45 (1999).  To 
this extent, therefore, the veteran's claim must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

CUE in the July 1973 rating action

The veteran submitted a claim for service connection for a 
left shoulder disorder in October 1971.  In a February 1972 
rating action, service connection was granted for the left 
shoulder disorder, and a zero percent rating was awarded.  In 
a subsequent rating action in July 1973, the evaluation for 
the left shoulder disorder was increased from zero percent to 
10 percent, effective the date of the claim for service 
connection.  The veteran did not develop an appeal from this 
rating action.  

A claim for an increased rating was submitted in October 
1994, and, in a May 1998 rating action, the evaluation for 
the left shoulder disorder was increased to 20 percent, 
effective the date of the veteran's 1994 claim.  The veteran 
now contends that there was CUE in these 1972 and 1973 
ratings, and that the current 20 percent rating should have 
been in effect since October 1971.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(a).

The United States Court of Veterans' Appeals (Court) has held 
that CUE exists when, considering the applicable laws and 
regulations and the evidence that was contained in the claims 
folder at the time of the decision in question, there was a 
mistake which, if righted, would have changed the outcome of 
the decision. The mistake must be obvious or nondebatable.  
Russell v. Principi, 3 Vet. App. 310 (1992).

In addition, the Court has explained that, when a claim for 
CUE is stated,

[i]t must always be remembered that CUE 
is a very specific and rare kind of 
'error.' It is the kind of error, of fact 
or law, that when called to the attention 
of the later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Thus, even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be, ipso facto, clear and 
unmistakable error.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en banc review 
denied, February 2, 1994 (emphasis in original) (citation 
omitted). See also Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). Moreover, the Court noted that "there is a 
presumption of validity to otherwise final decisions and 
that, where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger. Fugo, 6 Vet. App. at 44.

The Court has promulgated a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2) the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245, (quoting Russell, 3 
Vet. App. at 313-314).

The Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Thus, the Board must determine if the criteria for CUE were 
present in the 1973 decision that awarded the 10 percent 
rating.  As noted, there must be more than just a difference 
in opinion as to how the evidence was weighed.  At that time, 
a 20 percent rating would have been warranted when there was 
nonunion or dislocation of the clavicle, or where the 
movement of the arm is limited to shoulder level.  38 C.F.R. 
§ 4.71a, Part 4, Codes 5201 and 5203 (1973).  

The evidence at that time included the service medical 
records which reflect that the veeran fell on his left 
shoulder in 1967 at which time he displaced the 
acromioclavicular joint.  On the VA examination in January 
1972, the examiner noted a prominence of the 
acromioclavicular space suggesting a separation.  However, 
the examiner felt that there was no true evidence of 
dislocation clinically.  He ordered x-rays.  X-rays showed 
residual dislocation evidenced by upward displacement of the 
clavicle at the joint.  The diagnosis was acromioclavicular 
dislocation see x-ray report.  On the VA examination in June 
1973, the examiner noted an obvious prominence at the lateral 
end of the clavicle and depression of the acromion process.  
The acromioclavicular joint was unstable.  It was noted that 
by elevating the scapula and humerus and depressing the 
clavicle the dislocation can be reduced but this is painful.  
The diagnosis was acromioclavicular dislocation, left 
shoulder.  X-rays reflected old residual dislocation of the 
left acromioclavicular joint.  

In reaching a determination, the VA placed particular 
emphasis on the results of VA compensation examination in 
June 1973.  In particular, the RO seems to rely on the fact 
that the dislocation was reducible to be a basis for the 
rating assigned.  The veteran has contended that the obvious 
prominence was evidence of a dislocation, and the failure of 
the RO to grant the increased rating based on that symptom 
was in fact CUE.

The Board finds that there are no new facts which were not 
before the adjudicators at the time of the rating.  The Board 
must next determine if the statutory or regulatory provisions 
in effect at the time of the June 1973 examination were 
incorrectly applied.  The range of motion clearly did not 
reach the level required for the 20 percent rating.  As 
noted, there was clear evidence of a dislocation on X-rays in 
1972 and 1973.  The diagnosis on both examinations was 
dislocation, despite the clinical findings.  The RO concluded 
that a 20 percent rating was not warranted because elevating 
the scapula and humerus reduced the dislocation.  However, a 
review of the Diagnostic Code in effect at the time of the 
rating action shows that for a 20 percent rating to be 
warranted, the left shoulder disorder must result in 
dislocation.  The dislocation so required is not quantified.  
That is, it is not required that this dislocation be 
irreducible.  Thus, the Board finds that the actions of the 
RO were not a difference of opinion as to evaluating the 
veteran's left shoulder disorder under Diagnostic Code 5203.  
Rather, this was a misapplication of those regulatory 
provisions.  Thus, the Board concludes that the first 
requirement for CUE is met.  

The Board further finds that if the RO had not concluded that 
there was an additional requirement in the Diagnostic Code, 
that the dislocation be irreducible, there would have been a 
manifest change in the outcome of the claim for an increased 
rating.  Finally, in reaching these conclusions, the Board 
has applied the criteria in effect at the time of the 1973 
rating action.  

Under such circumstances, the Board finds that there was CUE 
at the time of the July 1973 rating action, and a 20 percent 
rating should have been granted at that time.  Therefore, the 
Board holds that the effective date for the grant of a 20 
percent rating for a left shoulder disorder should have been 
October 1971 and not October 1994.  To this extent, the 
veteran's claim must be granted. 


ORDER

Service connection for a lymph node disorder or a skin 
disorder is denied.  An increased rating for 
acromioclavicular dislocation of the left shoulder is denied.  
CUE having been shown, an increased rating for the veteran's 
left shoulder disorder for the period from October 1971 to 
December 1994 is granted, to the extent noted and subject to 
the provisions governing the payment of monetary benefits.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

